In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1464V
                                    Filed: October 30, 2019
                                        UNPUBLISHED


    HEIDI LEVISEE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                        Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On September 24, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccination received
on October 10, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On August 27, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her SIRVA. On October 29, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $126,283.01
(comprised of $125,000.00 for pain and suffering and $1,283.01 for past lost wages).

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C.
§ 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that petitioner is entitled to
an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $126,283.01 (comprised of $125,000.00 for pain and suffering and
$1,283.01 for past lost wages) in the form of a check payable to petitioner, Heidi
Levisee. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS


 HEIDI LEVISEE,                )
                               )
           Petitioner,         )
 v.                            )                    No. 18-1464V
                               )                    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On August 26, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, former Chief Special Master

Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result

of a flu vaccination administered on October 13, 2016. Based upon the evidence of record,

respondent proffers that petitioner should be awarded $126,283.01. The award is comprised of

the following: $125,000.00 for pain and suffering, and $1,283.01 for past lost wages. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.
    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $126,283.01, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Alexis B. Babcock
                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 616-7678

          Dated: October 29, 2019




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.